Judgment and order affirmed, with costs. All concur, except Sears, P. J., and Crouch, J., who dissent and vote for reversal on the law and facts on the ground that the evidence is insufficient to show that the appellant agreed to bind her separate estate to pay the plaintiff for services rendered by him to the appellant's husband, on the authority of Vernaglia v. Cirota (156 N. Y. Supp. 432); Potts v. Pardee (220 N. Y. 431, 434); McGuire v. Hughes (207 id. 516). Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.